Title: To Thomas Jefferson from Steuben, [11 February 1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
[11 February 1781]

Immediately after my arrival in this State Colo. Senf represented to me the necessity of establishing a Battery at Hoods and some other trifling works in the vicinity of James River. His opinion appearing to me to be well grounded, I did not hesitate a moment to submit it to your Excellency. I am informed you laid it before the Assembly but that it was not taken into consideration.
The last Invasion and a more perfect knowledge of the ground convinced me still further of the necessity of erecting a Battery at the above place covered by a Redoubt with a Block house the whole to contain about 60 Men and to cost about 12 or 1500 Dollars Specie. I accordingly laid before your Excellency and the Council a plan of the Work proposed with an Estimation of the expence and the Articles necessary to finish it in Six Weeks and I was happy in finding it approved. The most important Article required was 40 Negroes and 10 Artificers and If I understood your Excellency these were to be furnished by the five nearest Counties and to be at the Spot the 7 Inst. I therefore orderd Colo. Senf to Hoods on that Day to receive the Workmen and tools and to begin the Work.
At my Return from Cabbin point I was much surprized at Colo. Senfs informing me that he had not been furnished with any workmen and that Government had declared they had it not in their power to furnish any and in consequence I orderd him to Return to Richmond.
Three weeks are now Elapsed Since the Enemy went down the River. In this time the Work could have been half finished. If Government think the Work unnecessary [or if] they have it not in their [power?] I have only to beg they would for my own Justification give me their Opinion in writing. I must beg your Excellency to consider that the shamefull opposition made to the last incursion of the Enemy falls in some measure on me as the Commanding Officer in the state and I cannot but reckon it among my misfortunes to have been here at the time. My wish is to prevent a Repetition of the Disgrace but as I can do nothing without the Assistance of the Government, I must beg your Excellency to give me Answer to this that I may have it in my power to Justify my own Conduct.
